United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.E., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1760
Issued: February 26, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 26, 2009 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs dated April 1, 2009. Under 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant was entitled to continuation of pay.
FACTUAL HISTORY
Appellant, a 56-year-old nursing assistant, filed a Form CA-1 claim for traumatic injury on
March 13, 2009, alleging that she sustained an injury to her buttocks, upper back and lower back
while trying to move a patient on February 9, 2009.
By decision dated April 1, 2009, the Office found that appellant was not entitled to
continuation of pay, as her notice of traumatic injury was not timely filed on an approved form

within the 30-day period following the employment injury. On the same date, it accepted her
claim for back sprain of the lumbar region and thoracic or lumbosacral radiculitis.
LEGAL PRECEDENT
Section 8118 of the Federal Employees’ Compensation Act1 authorizes the continuation
of pay of an employee “who has filed a claim for a period of wage loss due to a traumatic injury
with her immediate superior on a form approved by the Secretary of Labor within the time
specified in section 8122(a)(2) of this Title.”2 Section 8122(a)(2) states specifically that written
notice of injury or death must be given within 30 days of the date of the injury.3 Payments under
this section are not considered compensation under the Employees’ Compensation Fund.”4
The Board has held that the responsibility for filing a claim rests with the injured
employee.5 The Board has also held that section 8122(d)(3) of the Act, which allows the Office
to excuse failure to comply with the time limitation provision for filing a claim for compensation
because of “exceptional circumstances,” is not applicable to section 8118(a), which sets forth the
filing requirements for continuation of pay.6 There is no provision in the Act for excusing an
employee’s failure to file a claim for continuation of pay within 30 days of the employment
injury.7
ANALYSIS
Appellant’s traumatic injury occurred on February 9, 2009; however, the claim for
compensation and continuation of pay was dated March 13, 2009, more than 30 days after the
date of injury.8 The Act provides for continuation of pay for an eligible employee who has filed
a claim for compensation.9
Office regulations provide, in pertinent part, that to be eligible for continuation of pay, an
employee must: (1) have a traumatic injury which is job related and the cause of the disability,
1

5 U.S.C. §§ 8101 et seq.

2

Id. at § 8122(a)(2).

3

E.g., Myra Lenburg, 36 ECAB 487 (1985). See 20 C.F.R. § 10.201(a)(3); George A. Harrell, 29 ECAB
338 (1978).
4

5 U.S.C. § 8118(e)

5

See Catherine Budd, 33 ECAB 1011 (1982).

6

5 U.S.C. § 8118(a). See Dodge Osborne, 44 ECAB 849 (1993); see Teresa Samilton, 40 ECAB 955 (1989); see
William E. Ostertag, 33 ECAB 1925 (1982).
7

Id.

8

The Office carries the date of injury as February 3, 2009 but appellant alleges that her claims have always
maintained the date of injury as February 9, 2009.
9

Supra note 2.

2

and/or the cause of lost time due to the need for medical examination and treatment; (2) file
Form CA-1 within 30 days of the date of the injury; and (3) begin losing time from work due to
the traumatic injury within 45 days of the injury.10
Continuation of pay requires the employing establishment to continue the employee’s
regular pay during any periods of disability, up to a maximum of 45-calendar days. This is paid
by the employing establishment not the Office. The ultimate decision as to whether appellant is
eligible for continuation of pay rests with the Office.11 As noted, the time limitation provisions
for filing a claim for continuation of pay are different from those for filing a claim for
compensation.
Appellant maintains that her claim was delayed in processing by computer error or
paperwork mistakes, and believes her supervisor allegedly failed to provide her with the proper
forms or inform her of the proper procedures. Nonetheless, there is no provision under the Act
for extensions of time based on exceptional circumstances when filing for continuation of pay.12
The Board notes that, although appellant is barred from receiving continuation of pay,
she is entitled to compensation benefits under the Act. In fact, the Office has accepted
appellant’s claim by decision dated April 1, 2009 and explained that the decision denying her
continuation of pay did not affect her entitlement to compensation benefits.13 Accordingly, its
April 1, 2009 decision denying appellant’s claim for continuation of pay is affirmed.14
CONCLUSION
The Board finds that the Office properly denied appellant’s claim for continuation of pay
because she failed to give written notice of her injury within the time specified by the Act.

10

20 C.F.R. § 10.205(a)(1-3).

11

Id. at § 10.200.

12

Supra note 6.

13

Appellant may still claim compensation for the wage loss she sustained beginning February 3, 2009 by filing a
claim.
14

Subsequent to the April 1, 2009 Office decision, appellant submitted additional evidence. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.

3

ORDER
IT IS HEREBY ORDERED THAT the April 1, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 26, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

